UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 25, 2009 CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers The employment agreements of the Company’s executive officers, other than its chief executive officer, have three-year terms which expired on September 30, 2009.At its meeting on September 24, 2009, the Compensation Committee of the Board of Directors approved three-year employment agreement renewals effective September 30, 2009 for such officers, including Marcus C. Rowland, Executive Vice President and Chief Financial Officer; Steven C. Dixon, Executive Vice President and Chief Operating Officer; J. Mark Lester, Executive Vice President – Exploration; and Douglas J. Jacobson, Executive Vice President – Acquisitions and Divestitures.The new employment agreements, which were executed between September 25, 2009 and September 28, 2009, for Messrs. Rowland, Dixon, Lester and Jacobson are evidenced by the Amended and Restated Employment Agreements (the “New Agreements”) attached as Exhibits 10.2.2, 10.2.3, 10.2.4 and 10.2.5, respectively, to this filing.Material changes from these executive officers' prior employment agreements are described below and are qualified in their entirety by reference to the exhibits. · The minimum annual base salaries under the New Agreements are as follows:Mr. Rowland, $860,000; Mr. Dixon, $860,000; Mr. Lester, $775,000; and Mr. Jacobson, $800,000.Annual base salaries are frozen at such levels for the three-year term of the New Agreements. In addition, annual cash bonuses during the three-year term will not exceed the sum of the individual executive officer’s cash bonus compensation for (a) the last half of 2008 and (b) the first half of 2009. · The New Agreements provide for a 2008 incentive award payable in four equal annual installments.The award relates primarily to each executive officer’s contributions in connection with the acreage and joint venture transactions the Company entered into during the latter half of 2008, which transactions were described in detail in the
